       Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 1 of 7



 1   Stephen D. Hibbard (State Bar No. 177865)       Edward H. Takashima (State Bar No. 270945)
     sdhibbard@jonesday.com                          BOIES SCHILLER FLEXNER LLP
 2   Matthew J. Silveira (State Bar No. 264250)      725 S Figueroa Street
     msilveira@jonesday.com                          31st Floor
 3   Dennis F. Murphy, Jr. (State Bar No. 301008)    Los Angeles, CA 90017
     dennismurphy@jonesday.com                       Phone: (213) 629-9040
 4   JONES DAY                                       Fax: (213) 629-9022
     555 California Street, 26th Floor               Email: etakashima@bsfllp.com
 5   San Francisco, CA 94104
     Telephone: +1.415.626.3939                      Attorneys for Defendant
 6   Facsimile: +1.415.875.5700                      BEN DELO

 7   Attorneys for Defendants                        Douglas K. Yatter (State Bar No. 236089)
     HDR GLOBAL TRADING LIMITED and ABS              douglas.yatter@lw.com
 8   GLOBAL TRADING LIMITED                          LATHAM & WATKINS, LLP
                                                     885 Third Avenue
 9   Peter I. Altman (State Bar No. 285292)          New York, NY 10022-4834
     paltman@akingump.com                            Phone: (212) 906-1200
10   Marshall L. Baker (State Bar No. 300987)
     mbaker@akingump.com                             Matthew Rawlinson (State Bar No. 231890)
11   Jessica H. Ro (State Bar No. 329737)            matt.rawlinson@lw.com
     jro@akingump.com                                LATHAM & WATKINS, LLP
12   AKIN GUMP STRAUSS HAUER & FELD LLP              140 Scott Drive
     1999 Avenue of the Stars, Suite 600             Menlo Park, CA
13   Los Angeles, CA 90067-6022                      Phone: (650) 328-4600
     Phone: (310) 229-1000
14                                                   Attorneys for Defendant
     Attorneys for Defendant                         SAMUEL REED
15   ARTHUR HAYES

16

17                              UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20
21   BMA LLC, Yaroslav Kolchin and Vitaly           Lead Case No. 3:20-cv-03345-WHO
     Dubinin,
22                                                  Consolidated Case No. 3:20-cv-07140-
                      Plaintiffs,                   WHO
23
            v.                                      JOINT STIPULATION AND
24                                                  ORDER REGARDING RELATION
     HDR Global Trading Limited (a.k.a.             AND CONSOLIDATION OF
25   BitMEX), ABS Global Trading Limited,           GABRIEL-RAZVAN ACTION
     Arthur Hayes, Ben Delo and Samuel Reed,
26
                      Defendants.
27

28
                                                              CASE NO. 3:20-cv-03345-WHO JOINT
                                                           STIPULATION AND PROPOSED ORDER
       Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 2 of 7



 1          Plaintiffs BMA LLC, Yaroslav Kolchin, and Vitaly Dubinin (together “Plaintiffs”) and

 2   Defendants HDR Global Trading Limited (“HDR”), ABS Global Trading Limited (“ABS”),

 3   Arthur Hayes, Ben Delo, and Samuel Reed (together “Defendants”), through their counsel of

 4   record, stipulate as follows:

 5          WHEREAS, on October 14, 2020, Plaintiffs’ counsel filed a lawsuit entitled Dolgov v.

 6   HDR Global Trading Limited, et al., No. 3:20-cv-07140-WHO (the “Dolgov action”);

 7          WHEREAS, on October 29, 2020, Defendants filed an Administrative Motion to Consider

 8   Whether Cases Should Be Related as to the present action and the Dolgov action (ECF 79);

 9          WHEREAS, on November 4, 2020, Defendants moved to consolidate for all purposes the

10   present action and the Dolgov action (ECF 85);

11          WHEREAS, on November 5, 2020, the Court granted Defendants’ Administrative Motion

12   to Consider Whether Cases Should Be Related and ordered this action and the Dolgov action

13   related (ECF 88);

14          WHEREAS, on November 10, 2020, the Court granted Defendants’ Motion to

15   Consolidate the present action and the Dolgov action and ordered Plaintiffs to file an amended

16   consolidated complaint by November 24, 2020 (ECF 94);

17          WHEREAS, on November 13, 2020, Plaintiffs’ counsel, after meeting and conferring with

18   counsel for Defendants HDR and ABS and being unable to timely secure agreement of all named

19   Defendants to extend the statute of limitations period1, filed another lawsuit entitled Paun

20   Gabriel-Razvan v. HDR Global Trading Limited, et al., No. 3:20-cv-08034 (the “Gabriel-Razvan
21   action”) in order to preserve the statute of limitations;

22          WHEREAS, the Gabriel-Razvan action is substantially similar to the present action and

23   the Dolgov action and names identical defendants; and

24          WHEREAS, relating and consolidating the Gabriel-Razvan action with the present action

25   will promote judicial efficiency and conserve resources.

26          NOW THEREFORE, pursuant to Civil Local Rule 3-12(a) and Federal Rule of Civil
27
            1
              The new plaintiff would be Păun Gabriel-Razvan, who alleges he sustained some of his
28   losses on November 14, 2018.
                                                                    CASE NO. 3:20-cv-03345-WHO JOINT
                                                                 STIPULATION AND PROPOSED ORDER
       Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 3 of 7



 1   Procedure 42(a), the undersigned parties, by and through their counsel of record, stipulate as

 2   follows:

 3          1.      Subject to Court approval, the Gabriel-Razvan action is related to and consolidated

 4   with the present action;

 5          2.      Plaintiffs will include the Gabriel-Razvan allegations in the single, consolidated

 6   amended complaint to be filed in the present action as directed by the Court’s November 10, 2020

 7   order (ECF 94); and

 8          3.      By entering into this stipulation, Defendants expressly reserve all rights, defenses,

 9   and objections in connection with the Gabriel-Razvan action and Plaintiffs’ forthcoming

10   consolidated amended complaint.

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                    CASE NO. 3:20-cv-03345-WHO JOINT
                                                      2          STIPULATION AND PROPOSED ORDER
       Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 4 of 7



 1   Dated: November 24, 2020             Respectfully submitted,

 2                                        JONES DAY

 3

 4                                        By: /s/ Stephen D. Hibbard
                                               Stephen D. Hibbard
 5
                                          Counsel for Defendants
 6                                        HDR GLOBAL TRADING LIMITED and
                                          ABS GLOBAL TRADING LIMITED
 7

 8                                        AKIN GUMP STRAUSS HAUER & FELD
                                          LLP
 9

10
                                          By: /s/ Peter I. Altman
11                                             Peter I. Altman
12                                        Counsel for Defendant
                                          ARTHUR HAYES
13

14                                        BOIES SCHILLER FLEXNER LLP
15
16                                        By: /s/ Edward H. Takashima
                                               Edward H. Takashima
17
                                          Counsel for Defendant
18                                        BEN DELO
19

20                                        LATHAM & WATKINS, LLP
21

22                                        By: /s/ Douglas K. Yatter
                                               Douglas K. Yatter
23                                             Matthew Rawlinson
24                                        Counsel for Defendant
                                          SAMUEL REED
25

26
27

28
                                                       CASE NO. 3:20-cv-03345-WHO JOINT
                                          3         STIPULATION AND PROPOSED ORDER
     Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 5 of 7



 1                                      CONSENSUS LAW

 2

 3                                      By: /s/ Pavel I. Pogodin, Ph.D.
                                             Pavel I. Pogodin, Ph.D. (SBN 206441)
 4
                                        5245 Av. Isla Verde
 5                                      Suite 302
                                        Carolina, PR, USA 00979
 6                                      Telephone: +1.650.469.3750
                                        Facsimile: +1.650.472.8961
 7                                      Email: pp@consensuslaw.io
                                        Counsel for Plaintiffs
 8
 9

10

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    CASE NO. 3:20-cv-03345-WHO JOINT
                                        4        STIPULATION AND PROPOSED ORDER
       Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 6 of 7



 1           I, Stephen D. Hibbard, am the ECF User whose ID and password are being used to file

 2   this JOINT STIPULATION AND [PROPOSED] ORDER REGARDING RELATION AND

 3   CONSOLIDATION OF GABRIEL-RAZVAN ACTION. In compliance with Civil L.R. 5-1(i)(3), I

 4   hereby attest that all signatories concur in this filing.

 5   DATED: November 24, 2020
                                                                 /s/ Stephen D. Hibbard
 6
                                                                 STEPHEN D. HIBBARD
 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                    CASE NO. 3:20-cv-03345-WHO JOINT
                                                        5        STIPULATION AND PROPOSED ORDER
      Case 3:20-cv-07140-WHO Document 15 Filed 11/25/20 Page 7 of 7



 1                                 *     *     *

 2                                     ORDER

 3         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4
     DATED: November 25, 2020          ____________________________________
 5                                           HON. WILLIAM H. ORRICK
 6                                           UNITED STATES DISTRICT JUDGE

 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      CASE NO. 3:20-cv-03345-WHO JOINT
                                         6         STIPULATION AND PROPOSED ORDER
